Rosenstein, Judge:
This is an appeal taken by the acting assistant collector of customs at New Orleans challenging the appraisement of the United States Appraiser of certain prebaked carbon electrodes exported from Italy on May 5,1965.
The merchandise was appraised as entered, at $88.50 per short ton, net packed.
Plaintiff contends, and it is not disputed by defendant, that the proper basis of value is export value as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165. Plaintiff also contends that the correct appraised value is $104.80 per short ton, net packed; defendant claims that the appraised value is correct.
At the trial, the parties stipulated that—
* * * the price at the time of exportation to the United States of the merchandise undergoing appraisement at which such or similar merchandise was freely sold, or in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities,' and in the ordinary course of trade for exportation to the United States, was $98.30 per short ton, net packed.
The case was submitted upon the foregoing stipulation.
On the record presented, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as 'amended by the Customs Simplification Act of 1956, is the proper basis of value for the involved prebaked carbon electrodes, and that said value is $98.30 per short ton, net packed.
Judgment will be entered accordingly.